[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO CORRECT JUDGMENT
The motion to correct judgment is granted by agreement. Judgment had entered in favor of the plaintiff on its claims for injunctive CT Page 4985 relief. No damages were assessed in connection with those claims. The plaintiff voluntarily withdrew its remaining claims, in which money damages were sought, in accordance with a settlement agreement. The notice of judgment dated January 13, 2000, which suggests that judgment was entered in favor of the plaintiff in the amount of $9,000.00 following a in damages, is inaccurate. That notice is hereby vacated.
SILBERT, JUDGE.